Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 02/10/2022 have been fully considered but they are not persuasive. 
Applicant argues that the timing of the shape formation (bending) is different between Fujii and Yamaguchi and that there is no opportunity to exercise Fujii’s improvements (workability) to Yamaguchi’s cable.
However, Yamaguchi teaches that the superconductor apparatus is exposed to extreme temperatures and therefore the material expands and contracts. See paragraph 0089 and 0097. Therefore, it appears that the disclosure of Yamaguchi benefits from the improvement taught by Fujii. Additionally, one of ordinary skill in the art would recognize that the possibility exists for the repurposing or otherwise reshaping of the superconducting apparatus of Yamaguchi based on the changing needs of the operator. Therefore, there is ample motivation to modify Yamaguchi with the teachings of Fujii as recited in the rejection.

Applicant argues that Fujii’s paragraph 0020 suggests that Al-Zn plating is used in contrast to claim 1 that requires a zinc-plated layer.
However, Fujii is relied upon for the spangle size and not the composition of the plating layer. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Additionally, from the disclosure of paragraph 20 in Fujii, it appears that the spangle size is responsible for the benefit of workability of the coating. Therefore, it would have been obvious to one of ordinary skill in the art to provide surfaces of the pipes of Yamaguchi having a spangle size of 0.5 mm or more in order to provide good workability as taught by Fujii.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1, 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi (US 2006/0211579) in view of Porta (US 4546798) and Fujii (US 2009/0142616).
Yamaguchi teaches a thermal insulated multi walled pipe for superconducting power transmission (abstract, para. 0001) comprising a superconducting member (cable; abstract) a multi walled pipe that houses the superconducting cable (#105, 106; abstract), wherein the mutli-walled pipe is composed of a plurality of straight pipes (#105, 106; abstract).
Yamaguchi fails to teach the at least one of the plurality of straight pipes has, at a surface thereof, a zinc or zinc alloy-plated layer having an average spangle size of 2.0 mm or less.
Porta, however, teaches a vacuum insulated pipeline section for housing a superconductor line (abstract, col. 1, lines 25-40) wherein surfaces of the pipes are plated with zinc for the purpose of improving thermal insulation properties (col. 5, lines 10-20).
Additionally, Fujii teaches a plating layer comprising Zn wherein a spangle size of 0.5 mm or more provides good workability (para. 0020).
Therefore, it would have been obvious to one of ordinary skill in the art to provide surfaces of the pipes of Yamaguchi plated with zinc having a spangle size of 0.5 mm or more in order to provide thermal insulation properties and good workability as taught by Porta and Fujii, respectively. 
Regarding claim 3, Fujii teaches a plating layer comprising Zn wherein an average spangle size of 0.5 mm or more (para. 0020). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. 

Claim 2, 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi (US 2006/0211579) in view of Porta (US 4546798) and Fujii (US 2009/0142616) and Ashibe (US 2007/0137881).
Yamaguchi teaches a product as described in claim 1, but fails to teach a resin coating layer is provided on an outer surface of an outermost straight pipe of the plurality of straight pipes.
Ashibe, however, teaches a superconducting cable comprising insulation pipes (abstract; para. 0079) wherein a layer of resin is provided around the periphery of the thermal insulation pipe for the purpose of providing anticorrosion (para. 0079).
Therefore, it would have been obvious to one of ordinary skill in the art to provide a layer of resin is provided around the periphery of the thermal insulation pipe of Yamaguchi in order to provide anticorrosion as taught by Ashibe.
Regarding claim 4, Fujii teaches a plating layer comprising Zn wherein an average spangle size of 0.5 mm or more (para. 0020). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL A WARTALOWICZ whose telephone number is (571)272-5957. The examiner can normally be reached Monday-Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735